Citation Nr: 0924302	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-38 071	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from August 1986 to June 1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2006 rating action that denied a rating in 
excess of 10% for IBS.

In her December 2006 Substantive Appeal, the Veteran 
requested a Board hearing before a Veterans Law Judge at the 
RO.  By letter of August 2007, the RO notified the Veteran of 
a Board hearing that had been scheduled for her at the RO for 
a date in September.  She failed to report for the hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's IBS is manifested by alternating diarrhea 
and constipation with frequent episodes of bowel disturbance 
with abdominal distress, and is no more than moderately 
disabling.


CONCLUSION OF LAW

The criteria for a rating in excess of 10% for IBS have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7319 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

A March 2006 pre-rating RO letter informed the Veteran and 
her representative of the VA's responsibilities to notify and 
assist her in her claim, and what was needed to establish 
entitlement to an increased rating.  That letter also 
informed them that, if an increase in disability was found, a 
disability rating would be determined by applying relevant 
DCs which provided for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  
That 2006 letter also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing a worsening of the 
disability.  Thereafter, the Veteran and her representative 
were afforded opportunities to respond.  The Board thus finds 
that the Veteran has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the March 2006 RO letter provided notice that 
the VA would make reasonable efforts to help the Veteran get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, what evidence and records the VA was responsible 
for obtaining, to include Federal records, and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the March 2006 letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by her and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the March 
2006 document fully meeting the VCAA's notice requirements 
was furnished to the Veteran and her representative prior to 
the April 2006 rating action on appeal.
 
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
the complete rating code information was furnished to the 
Veteran in the October 2006 Statement of the Case, and that 
this suffices for Dingess/Hartman.  The RO afforded her 
proper notice pertaining to the degree of disability and 
effective date information in the March 2006 letter. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim, 
to include obtaining all available post-service VA medical 
records up to 2006.  The Veteran was afforded a comprehensive 
VA examination in March 2006.  Significantly, the Veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In an April 2006 
statement, the Veteran stated that she had no additional 
information or evidence to submit in connection with her 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.     
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the increased 
rating claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran contends that her IBS is more disabling than 
currently evaluated.  She asserts that she has alternating 
diarrhea and constipation, as well as constant stomach ache 
that significantly affect her at work.  She states that she 
feels fine on some days, but that when her stomach aches, it 
aches for days at a time, and that her IBS has not come under 
complete control despite adherence to a diet and exercise 
regimen.

The veteran's IBS has been rated 10% disabling under the 
provisions of 38 C.F.R.   § 4.114, DC 7319.  Under the 
applicable schedular criteria, a 10% rating is assigned for 
moderate IBS with frequent episodes of bowel disturbance with 
abdominal distress. A 30% rating requires severe IBS with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.     

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 10% is not warranted for the veteran's IBS under any 
applicable rating criteria at any time during the rating 
period under consideration.

On January 2005 VA outpatient examination, the Veteran denied 
dyspepsia, constipation, or diarrhea.  Examination of the 
abdomen showed good bowel sounds throughout.  

On early March 2006 VA outpatient examination, the Veteran 
complained of intermittent left upper quadrant pain with 
persistent diarrhea and stools twice daily.  Examination of 
the abdomen showed good bowel sounds throughout, and 
tenderness with deep palpation in the left upper and lower 
quadrants.  There was no rebound tenderness.  The assessment 
was chronic IBS with chronic diarrhea.

On late March 2006 VA gastrointestinal examination, the 
Veteran complained of cramping 3 to 4 times per week, and 
distention and bloating at least 2 to 4 times per month.  
Pain was relieved with defecation.  Current examination 
showed 2+ mid-abdominal tenderness, but no rebound 
tenderness.  There was 1+ tenderness in the left lower 
quadrant but none on the right.  No visible distention was 
identified.  The diagnosis was IBS meeting 5 out of 6 Manning 
criteria.           

On April 2006 VA outpatient examination, the Veteran 
complained of significant constipation.  She denied 
dyspepsia.  Current examination of the abdomen showed good 
bowel sounds throughout.  The assessment was chronic IBS.     

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a schedular rating in excess of 
10% is not warranted for IBS, as it has not been shown to be 
severely disabling as to warrant a schedular 30% rating under 
DC 7319.  Rather, the medical evidence indicates no more than 
moderate disability.  Although the veteran's IBS causes 
alternating diarrhea and constipation with frequent episodes 
of bowel disturbance with abdominal distress, it does not 
also produce more or less constant abdominal distress.  

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
veteran's IBS alone has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in medical reports from in 
2005 and 2006 do not objectively show that her service-
connected IBS alone markedly interferes with employment 
(i.e., beyond that contemplated in the assigned schedular 
rating throughout this period), or requires frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In this 
regard, the Board notes that on early March 2006 VA 
outpatient evaluation the Veteran complained that she was 
unable to work, but only because she could not handle any 
stress.  Although on late March VA examination the examiner 
noted that the Veteran worked in an assembly-line factory 
setting, which made it sometimes difficult for her to stop 
and use the restroom, the Board points out that a percentage 
schedular rating represents average impairment in earning 
capacity resulting from a service-connected disease and 
injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  The Board thus finds that the schedular rating is 
adequate in this case, and concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that a rating 
in excess of 10% for IBS is not warranted under any pertinent 
provision of the rating schedule at any time during the 
rating period under consideration, inasmuch as the factual 
findings do not show distinct time periods in 2005 and 2006 
where that disability exhibited symptoms that would warrant 
different ratings, and the claim must thus be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 10% for IBS is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


